                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

WOODROW DUNN, JR.,

               Plaintiff,

vs.                                                          No. CV 18-00900 KG/GBW

ATTORNEY BRYAN COLLOPY
LEA COUNTY PUBLIC DEFENDER,

               Defendant.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under 28 U.S.C. § 1915(A) on the Complaint for

Violation of Civil Rights filed by Plaintiff Woodrow Dunn, Jr., on September 21, 2018. (Doc.

1). The Court dismisses the Complaint for failure to state a claim for relief, and the bar of Heck

v. Humphry, 512 U.S. 477 (1994). The Court also declines to grant leave to amend the Complaint

and imposes a “strike” under 28 U.S.C. § 1915(g).

1. Factual and Procedural Background

       Plaintiff Woodrow Dunn, Jr., is a prisoner incarcerated at the Northeastern New Mexico

Correctional Facility. (Doc. 1 at 1). Plaintiff Dunn is proceeding pro se and in forma pauperis.

On February 24, 2013, Plaintiff Dunn shot and killed David Rogers at close range in front of

witnesses including Plaintiff’s father, Woodrow Dunn Sr. (Doc. 8, 10, 11). Plaintiff Dunn was

charged with first degree murder in New Mexico state court cause no. D-506-CR-2014-00159.

The Court has reviewed the official record in Dunn’s state court proceedings through the New

Mexico Supreme Court’s Secured Online Public Access (SOPA). The Court takes judicial notice

of the official New Mexico court records in case no. D-506-CR-2014-00159. United States v.

Ahidley, 486 F.3d 1184, 1192 n. 5 (10th Cir.2007) (The Court may take judicial notice of

                                                 1
publicly filed records in this court and other courts concerning matters that bear directly upon the

disposition of the case at hand); Shoulders v. Dinwiddie, 2006 WL 2792671 (W.D.Okla.2006)

(unpublished opinion) (court may take judicial notice of state court records available on the

world wide web including docket sheets in district courts); Stack v. McCotter, 2003 WL

22422416 (10th Cir.2003) (unpublished opinion) (finding state district court's docket sheet is an

official court record subject to judicial notice under Fed. R. Evid. 201).

       In case no. D-506-CR-2014-00159, Dunn agreed to plead guilty to Second Degree

Murder. The Plea and Disposition Agreement expressly stated that “there are no agreements as

to sentencing” and noted that the basic sentence that could be imposed for Second Degree

Murder was 15 years. The Agreement reserved the State’s right to bring habitual offender

charges as provided by law. (October 6, 2014 Plea and Disposition Agreement). Dunn was

represented by counsel, Public Defender Bryan Collopy, and the Plea and Disposition Agreement

was signed by Dunn and his counsel and approved by the Court. (October 6, 2014 Plea and

Disposition Agreement at pp. 3-5). Dunn was sentenced to 15 years imprisonment with one-year

enhancements under New Mexico’s firearm statute and habitual offender statute. (April 13,

2015 Judgment & Sentence). Two days after sentencing, Dunn filed a Motion seeking to

withdraw his plea on the grounds that the sentence imposed was not in accordance with the

agreed recommendations in the Plea and Disposition Agreement. (April 15, 2015 Motion to

Withdraw Plea). The Court denied his Motion to withdraw the plea. (February 3, 2016 Order

Denying Motion to Withdraw Plea).

       On March 21, 2016, Dunn filed a Petition for Writ of Habeas Corpus in the state criminal

proceeding. The habeas corpus Petition raised issues of lack of competency and ineffective

assistance of counsel. (March 21, 2016 Petition for Writ of Habeas Corpus at pp. 2-4). The



                                                  2
State Court denied the Petition for Writ of Habeas Corpus, but set aside the enhancement under

the habitual offender statute. (March 28, 2017 Order Denying Petition for Writ of Habeas

Corpus and Setting Aside Enhancement Under Habitual Offender Statute.). An Amended

Judgment and Sentence was entered on April 3, 2017. Dunn filed a Notice of Appeal, appealing

to the New Mexico Court of Appeals on April 30, 2018. That appeal is presently pending before

the New Mexico Court of Appeals. In his appeal, Dunn raises issues arising out of an alleged

incorrect statement by the District Attorney regarding the gun used to kill Mr. Rogers. (April 30,

2018 Informal Docketing Statement (Criminal)).

       Dunn filed a prior Complaint in this Court on May 10, 2018. (Dunn v. Scramblin, No.

CV 18-441 RB/KRS, Doc. 1). Plaintiff Dunn claims that he was convicted of Second Degree

Murder based on a false statement by DA Scramblen. (CV 18-441 RB/KRS, Doc. 1 at 1; Doc.

5).1 Dunn asserted that:

       “Woodrow Dunn Jr intenshionally took the 357 out of the box a
       kill Mr. Roger that is False Fact. ‘Fact’ Mr. Rogers was not kill with a 357
       . . . Fact I do not let Erik Scramblen retrack the statement quote Erik
       Scramblen Woodrow Dunn Jr intenshonlly took a 357 out the box and
       intentshionlly kill Mr. Rogers on 2-24-13 I was convicted with a false
       statement.”

(CV 18-441 RB/KRS, Doc. 1 at 2, ¶ 5). The essence of Dunn’s claim was that the statement

regarding shooting Mr. Rogers with a .357 magnum revolver is false because the gun actually

used in the murder was a Ruger .44 magnum Super Black Hawk revolver. (CV 18-441 RB/KRS,

Doc. 1 at 7, 9). Dunn contended that the misstatement as to the caliber of the gun deprived him

of 4th and 14th Amendment rights to due process and a fair trial. (Doc. 1 at 2). Dunn sought

$500,000 for false imprisonment, to have his “wrongful” conviction removed from his record,



1
 The New Mexico Supreme Court official records list an attorney named Erik M. Scramlin with
the Fifth Judicial District Attorney’s Office.
                                                3
and to be released from prison. (CV 18-441 RB/KRS, Doc. 1 at 3). An Amended Prayer for

Relief asked this Court to expunge his full criminal record and order the Governor of New

Mexico to issue him a full pardon and restore his gun rights. (CV 18-441 RB/KRS, Doc. 4 at 2).

The Court dismissed his claims based on prosecutorial immunity, failure to state a claim, and the

Heck bar. (CV 18-441 RB/KRS, Doc. 13, 19).

       In addition to this case and CV 18-441 RB/KRS, Dunn has filed two prior civil rights

cases and two habeas corpus cases under 28 U.S.C. §2254 in this Court. See Dunn v, State, No.

CV 18-394 JB/KK, Dunn v. Collopy, CV 18-528 JB/SCY, Dunn v. Collopy, CV 18-1043

KG/JHR, and Dunn v. NENMDF, No. CV 19-499 MV/GJF. Cases CV 18-394 and CV 18-1043

were voluntarily dismissed. Case no. CV 18-528 was dismissed under Fed. R. Civ. P. 41(b).

Case CV 19-499 remains pending before the Court. Dunn also filed five civil rights complaints

in state court, which were removed to this Court by the Defendants and are currently pending.

See Dunn v. NENMDF, CV 19-548 KWR/GBW, Dunn v. NENMDF, CV 19-595 KWR/JHR,

Dunn v. NENMDF, CV 19-876 RB/KK, Dunn v. NENMDF, CV 19-881 KWR/KRS, and Dunn v,

NENMDF, CV 19-882 JB/CG.

       Plaintiff Dunn filed his Complaint in this case on September 21, 2018. (Doc. 1). He

names, as the sole defendant, Attorney Bryan Collopy, Lea County Public Defender. (Doc. 1 at

1). He alleges that Defendant Collopy was ineffective as defense counsel in his criminal

proceeding, violating his 6th and 1st Amendment rights. (Doc. 1 at 3). He argues that, because

Collopy was ineffective as defense counsel, his plea in his criminal case was not made

knowingly and intelligently. (Doc. 1 at 4). Dunn seeks “Settlement of Damage” in the amount

of $5,000,000. (Doc. 1 at 13).

2. Standard for Failure to State a Claim



                                                4
       Plaintiff Dunn is proceeding pro se and in forma pauperis. The Court has the discretion

to dismiss an in forma pauperis complaint sua sponte for failure to state a claim upon which

relief may be granted under either Fed. R. Civ. P. 12(b)(6) or 28 U.S.C. § 1915(e)(2)(B). A claim

should be dismissed where it is legally or factually insufficient to state a plausible claim for

relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

       Under Fed. R. Civ. P. 12(b)(6) the Court must accept all well-pled factual allegations, but

not conclusory, unsupported allegations, and may not consider matters outside the pleading.

Twombly, 550 U.S. at 555; Dunn v. White, 880 F.2d 1188, 1190 (10th Cir. 1989). The court may

dismiss a complaint under Rule 12(b)(6) for failure to state a claim if “it is ‘patently obvious’

that the plaintiff could not prevail on the facts alleged.” Hall v. Bellmon, 935 F.2d 1106, 1109

(10th Cir. 1991) (quoting McKinney v. Oklahoma Dep’t of Human Services, 925 F.2d 363, 365

(10th Cir. 1991)). A plaintiff must allege “enough facts to state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570.

       Under § 1915(e)(2)(B) the court may dismiss the complaint at any time if the court

determines the action fails to state a claim upon which relief may be granted. § 1915(e)(2)(B)(2).

The authority granted by § 1915 permits the court the unusual power to pierce the veil of the

complaint's factual allegations and dismiss those claims whose factual contentions are clearly

baseless. Neitzke v. Williams, 490 U.S. 319, 327 (1989). See also Hall v. Bellmon, 935 F.2d at

1109. The authority to “pierce the veil of the complaint's factual allegations” means that a court

is not bound, as it usually is when making a determination based solely on the pleadings, to

accept without question the truth of the plaintiff's allegations. Denton v. Hernandez, 504 U.S. 25,

32-33 (1992). The court is not required to accept the truth of the plaintiff's allegations but,




                                                  5
instead, may go beyond the pleadings and consider any other materials filed by the parties, as

well as court proceedings subject to judicial notice. Denton, 504 U.S. at 32-33.

       The Court liberally construes the factual allegations in reviewing a pro se complaint. See

Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants and a pro se plaintiff

must abide by the applicable rules of court. Ogden v. San Juan County, 32 F.3d 452, 455 (10th

Cir. 1994). The court is not obligated to craft legal theories for the plaintiff or to supply factual

allegations to support the plaintiff’s claims. Nor may the court assume the role of advocate for

the pro se litigant. Hall v. Bellmon, 935 F.2d at 1110.

3. Any Claims Against Public Defender Collopy Fail to State a § 1983 Claim for Relief

       Plaintiff Dunn brings civil rights claims against Public Defender Collopy under 42 U.S.C.

§ 1983. Section 1983 states:

               “Every person who, under color of any statue, ordinance, regulation,
               custom, or usage, of any State, Territory or the District of Columbia,
               subjects or causes to be subjected, any citizen of the United States
               or other person within the jurisdiction thereof to the deprivation of
               any rights, privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law . . .”

42 U.S.C. § 1983 (emphasis added). The U.S. Supreme Court has held that public defenders

cannot be sued under § 1983 because they do not act under color of state law. See, Polk County.

v. Dodson, 454 U.S. 312, 315, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981). A public defender does not

act under color of state law when performing a lawyer’s traditional functions as counsel to a

defendant in a criminal proceeding. Polk, 454 U.S. at 325.

       The Complaint makes no allegations against Defendant Collopy other than that he was

performing a lawyer’s traditional functions as defense counsel to Dunn in the state criminal

proceeding. Because Dunn’s claims are all based on allegations regarding the functions of

                                                  6
counsel in his criminal case, Defendant Collopy is not a state actor and the complaint against him

fails to state a § 1983 claim for relief. Polk, 454 U.S. at 325.

4. Plaintiff’s Civil Rights Claims are Barred Under Heck v. Humphrey

       Further, even if Defendant Collopy was a state actor and the Complaint did state a § 1983

claim for relief, all civil rights claims in this case are barred under Heck v. Humphry, 512 U.S.

477, 487 (1994).    In Heck, the Supreme Court addressed the question of when a prisoner may

bring a § 1983 claim relating to his conviction or sentence. The Court held that when a state

prisoner seeks damages in a § 1983 suit, the district court must consider whether a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed. Heck, 512 U.S. at 487. Similarly, although in some

circumstances a prospective injunction may be available under § 1983, to the extent a request for

declaratory or injunctive relief would necessarily invalidate the prisoner’s conviction or

sentence, declaratory and injunctive relief are also barred by the Heck doctrine. Wilkinson v.

Dotson, 544 U.S. 74, 80-81 (2005). See also Edwards v. Balisok, 520 U.S. 641 (1997).

       Dunn’s complaint specifically attacks his state criminal conviction and asks the Court to

award him damages for allegedly wrongful conviction. (Doc. 1 at 3, 4, 13). Dunn’s request for

relief clearly necessitates the invalidation of his sentence. Because a favorable ruling on Dunn’s

claims would require treating his sentence in Fifth Judicial District cause no. D-506-CR-2014-

00159 as invalid, the civil rights claims in the Complaint must be dismissed under the Heck

doctrine. See, Beck v. City of Muskogee Police Dept., 195 F.3d 553, 556–57 (10th Cir.1999).

5. The Court Declines to Grant Leave to Amend

       Ordinarily, the Court is to consider whether to allow a pro se plaintiff an opportunity to

amend the complaint. Pro se plaintiffs should be given a reasonable opportunity to remedy



                                                  7
defects in their pleadings. Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990). The

opportunity to amend should be granted unless amendment would be futile. Hall v. Bellmon, 935

F.2d at 1109. An amendment is futile if the amended claims would also be subject to immediate

dismissal under the Rule 12(b)(6) standards. Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir.

2004). Because Plaintiff’s claims against his public defender will always fail to state a § 1983

claim and will be barred by Heck v. Humphry, any amendment of Plaintiff’s Complaint would be

futile and the Court will not grant leave to amend.

6. The Court Will Impose a Strike Under 28 U.S.C. § 1915(g)

       When it enacted the in forma pauperis statute, Congress recognized that “no citizen

should be denied an opportunity to commence, prosecute, or defend an action, civil or criminal,

in any court of the United States, solely because his poverty makes it impossible for him to pay

or secure the costs.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 342 (1948).

However, Congress also recognized that a litigant whose filing fees and court costs are assumed

by the public, unlike a paying litigant, lacks an economic incentive to refrain from filing

frivolous, malicious, or repetitive lawsuits. Neitzke v. Williams, 490 U.S. at 324. Congress

noted that prisoner suits represent a disproportionate share of federal filings and enacted a variety

of reforms designed to filter out the bad claims and facilitate consideration of the good. Jones v.

Bock, 549 U.S. 199, 202-204 (2007). Those reforms have included the three-strike rule of the

Prison Litigation Reform Act, 28 U.S.C. § 1915(g).

       The three-strike rule of § 1915(g) states:

       “In no event shall a prisoner bring a civil action or appeal a judgment in
       a civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under

                                                    8
       imminent danger of serious physical injury.”

Because the Court concludes that Dunn’s Complaint in this case fails to state a claim for relief

under § 1915(e)(2)(B), the Court will impose a strike against him under the Prison Litigation

Reform Act § 1915(g). Dunn is notified that if he accrues three strikes, he may not proceed in

forma pauperis in any future civil actions before federal courts unless he is under imminent

danger of serious physical injury. 28 U.S.C. § 1915(g).

       IT IS ORDERED:

       (1) the Complaint for Violation of Civil Rights filed by Plaintiff Woodrow Dunn, Jr., on

September 21, 2018, (Doc. 1) is DISMISSED with prejudice; and

       (2) the Court imposes a STRIKE against Plaintiff Woodrow Dunn, Jr., under 28 U.S.C. §

1915(g).



                                             ____________________________________

                                             UNITED STATES DISTRICT JUDGE




                                                 9
